              Case 5:18-cv-04134 Document 1 Filed 10/11/18 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

               v.                                                                Civil No. 18-4134

ADRIAN MICHAEL BOARD, ASHLEY RENEE
BOARD, and The Unknown Heirs, Executors,
Administrators, Devisees, Trustees, Legatees,
Creditors, and Assignees of such of the
DECEASED BORROWER, JOANN ASHLEY
BOARD, and Defendants the Unknown Spouses of
the Deceased Borrower and other Defendants; the
Unknown Stockholders, Officers, Successors,
Trustees, Creditors and Assignees of such
Defendants as are existing, dissolved or dormant
corporations; the Unknown Executors,
Administrators, Devisees, Trustees, Creditors,
Successors and Assignees of such Defendants as are
or were partners or in partnership; and the Unknown
Guardians, Conservators and Trustees of such of the
Defendants as are minors or are in any way under
legal disability; and the Unknown Heirs, Executors,
Administrators, Devisees, Legatees, Trustees,
Creditors and Assignees of any Person alleged to be
deceased and made Defendants as such,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Jackie A. Rapstine, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.
             Case 5:18-cv-04134 Document 1 Filed 10/11/18 Page 2 of 7




       2.      Service may be made upon Defendants in the following manner:

               a.      Defendant Adrian Michael Board may be served by publication, since the

                       address of this Defendant is unknown.

               b.      Defendant Ashley Renee Board may be served by publication, since the

                       address of this Defendant is unknown.

               c.      Upon the Unknown Defendants may be served by publication, since the

                       addresses of these Defendants are unknown.

       3.      Joann Ashley Board (Borrower) died on May 16, 2016.

       4.      Deceased borrower Joann Ashley Board executed and delivered to Plaintiff, acting

through the Rural Housing Service, United States Department of Agriculture, a promissory note

on April 24, 2008, in which she promised to pay Plaintiff the principal amount of $92,200.00,

together with interest thereon at the rate of 5.3750 percent (5.3750%) per annum on the unpaid

balance. As consideration for this note, Plaintiff made a Rural Housing loan to Joann Ashley

Board, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et

seq.). A true and correct copy of the Promissory Note is attached as Exhibit A.

       5.      To secure the payment of the indebtedness, deceased borrower Joann Ashley Board

did, on April 24, 2008, execute and deliver a purchase-money security interest in the form of a real

estate mortgage upon certain real estate located in Geary County, Kansas, within the jurisdiction

of this Court, described as follows:

               The West Sixty-five feet (W 65’) of Lot Seven (7), Block Twenty-
               two (22), Railroad Addition to Junction City, Geary County,
               Kansas.




                                                 2
             Case 5:18-cv-04134 Document 1 Filed 10/11/18 Page 3 of 7




This real estate mortgage was filed for record on April 25, 2008, in the office of the Register of

Deeds of Geary County, Kansas, in Book 188 at Pages 913-918. A true and correct copy of the

Mortgage is attached as Exhibit B.

       6.      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the recapture

of interest credit or subsidy granted to deceased borrower Joann Ashley Board The total amount

of interest credit or subsidy subject to recapture is $19,116.17, such amount to be recovered in rem

only, and only after recovery of the principal (including advances and other recoverable costs) and

accrued interest through the date of any judgment. A true and correct copy of the Interest Credit

Subsidy Repayment Agreement is attached as Exhibit C.

       7.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A, B and C.

       8.      Deceased borrower Joann Ashley Board failed to pay Plaintiff installments of

principal and interest when due in violation of the provisions of the liability and security

documents set out above. Plaintiff has elected to exercise its option to declare the entire unpaid

principal balance plus interest to be immediately due and payable and has made demand for these

amounts. No payment has been received.

       9.      The amount due on the promissory note and mortgage is principal in the amount of

$89,850.39 (including unpaid principal of $83,036.90, escrow replenish of $4,918.41, agency title

report fees of $250.00, caretaker fees of $1,600.00, and late fees of $45.08) as of August 28, 2018;

plus interest in the amount of $10,610.94 (including interest on principal of $10,308.25 and interest

on advances of $302.69) accrued to August 28, 2018; plus interest accruing thereafter at the daily

rate of $12.9524 (including daily interest on principal of $12.2280 and daily interest on advances



                                                 3
               Case 5:18-cv-04134 Document 1 Filed 10/11/18 Page 4 of 7




of $0.7244) to the date of judgment; plus administrative costs pursuant to the promissory note and

mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2);

plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of

this action presently and in the future incurred.

         10.     There is also due and owing Plaintiff, in rem, in the amount of $19,116.17 for

interest credit or subsidy subject to recapture; plus interest after the date of judgment at the rate set

forth in 28 U.S.C. § 1961; and foreclosure of all Defendants' interests in the subject real estate.

         11.     No other action has been brought for recovery of these sums and no payment has

been received.

         12.     Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949, 42 U.S.C. § 1471, et seq.

         13.     The following Defendants may claim an interest in the real estate that is the

subject of this action:

                 a.       Defendant Adrian Michael Board may claim an interest as an heir at law of

                          deceased borrower Joann Ashley Board.

                 b.       Defendant Ashley Renee Board may claim an interest as an heir at law of

                          deceased borrower Joann Ashley Board.

         14.     The indebtedness due Plaintiff is a first and prior lien on the property described

above.

         15.     The interests of Defendants are junior and inferior to the interests of Plaintiff United

States of America.

         16.     Less than one-third (1/3) of the original indebtedness secured by the mortgage was

paid prior to default.



                                                    4
              Case 5:18-cv-04134 Document 1 Filed 10/11/18 Page 5 of 7




       Plaintiff demands an in rem judgment against the real property in the sum of principal in

the amount of $89,850.39 (including unpaid principal of $83,036.90, escrow replenish of

$4,918.41, agency title report fees of $250.00, caretaker fees of $1,600.00, and late fees of $45.08)

as of August 28, 2018; plus interest in the amount of $10,610.94 (including interest on principal

of $10,308.25 and interest on advances of $302.69) accrued to August 28, 2018; plus interest

accruing thereafter at the daily rate of $12.9524 (including daily interest on principal of $12.2280

and daily interest on advances of $0.7244) to the date of judgment; plus administrative costs

pursuant to the promissory note and mortgage; plus filing fees in the amount of $400.00 allowed

pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961;

plus court costs and the costs of this action presently and in the future incurred.

       Plaintiff also demands foreclosure of all Defendants' interests in the subject real estate.

       Plaintiff further demands in rem judgment in the amount of $19,116.17 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as Plaintiff may be authorized and required to pay

for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the security

during the pendency of this proceeding be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.




                                                  5
             Case 5:18-cv-04134 Document 1 Filed 10/11/18 Page 6 of 7




       Plaintiff further demands that all legal right, title and interest which Defendants have in the

real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff=s in rem judgment of foreclosure;

               (4)     Plaintiff=s in rem judgment of foreclosure;

               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff further demands that all right, title, and interest in and to the real estate of

Defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee



                                                 6
             Case 5:18-cv-04134 Document 1 Filed 10/11/18 Page 7 of 7




or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. MCALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ Jackie A. Rapstine
                                                      JACKIE A. RAPSTINE
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 11625
                                                      290 Federal Bldg.
                                                      444 SE Quincy Street
                                                      Topeka, Kansas 66683
                                                      PH: (785) 295-2850
                                                      FX: (785) 295-2853
                                                      Email: jackie.rapstine@usdoj.gov
                                                      Attorneys for Plaintiff


                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be held

in the City of Topeka, Kansas.

                                                      s/ Jackie A. Rapstine
                                                      JACKIE A. RAPSTINE
                                                      Assistant United States Attorney




                                                 7
                                     Case 5:18-cv-04134 Document 1-1 Filed 10/11/18 Page 1 of 3


,,   '

          Form RD 1940-16                                                                                                                          Form Approved
          (Rev. 7-05)                                                                                                                               0MB No, 0575-0172
                                                               UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                         RURAL HOUSING SERVICE

                                                                                PROMISSORY NOTE
           Type of Loan SECTION 502                                                                                                            SATISFIED
                                                                                                                              This _ _ day of            ,20 _ _
            Loan No.                                                                                                          United States of America
                         ------------                                                                                         By: _ _ _ _ _ _ _ _ _ __
           Dale:             04/24                 20 _o'"'"s_ _                                                              Title: _ _ _ _ _ _~ - - - - -
                                                                                                                              USDA, Rural Housing Services
           214 E 16th Street
                                                                                   (Property Address)
           Junction City                                                         , Geary                                 KS
                                 (City or Town)                                                 (County)                 ---:::(S"""ta..,..te...,..)_ _ __

          BORROWER'S PROMISE TO PAY. In return for a loan U1at I have received, I promlse to pay to the order of the United
          States of America, acting through the Rural Housing Service (and Its successors) ("Government")$ 9Y. aoo, oo-       a,
          (this amount Is called "principal"), plus Interest.                                            ,- q :l 1)oo ,O c> ? L.J
          INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
          Interest at a yearly rate of    s •3 75 o   %. The Interest rate required by this section Is the rate l wlll pay both before
          and after any default described below.
           PAYMENTS. I agree lo pay principal and Interest using one of two alternatives Indicated below:                                                                            a.
                                                                                                                                              "'J'e.tNJ.O.t"'j 7         .:2 o cfl 'j l..J
              I. Principal and Interest payments shall be temporarily deferred. The Interest accrued to em eml ,e 1         =2:e:flil:::-                    ~re ,
           shall be added to the principal. The new principal and later accrued Interest shall be payable In 3    t1igular amortized                   m
           Installments on the dale Indicated In the box below. l authorize the Government to enter the amount of such new principal
           here: $ '13 , J 8 g.{:, .3::;\~nd the amount of such regular Installments In the box below when such amounts have been
                        t
           determined. I agree to pay principal and Interest In Installments as Indicated In the box below.
              II. Payments shall not be deferred. I agree to pay principal and interest In                                                   installments as Indicated in
           the box below.
           I will pay principal and interest by making a pa~nl every month.                              ~a.C""( -r'Sf>
           I will make my monthJy payment on thei uthv'dayofeach month beginning on                         amiaa:t;t ;:?+         • ~and
           continuing for ~"O"months. I will make these payments every month until I have paid all of the principal and Interest
           and any other charg~~~crlbed below that l m~owe under this note. My monthly payments wlll be applied to Interest
           before principal. If ~.lld:!lusi:' 24         , 2 041 ~Tj' sllll owe amounts under this note, I wlll pay those amounts In full on
           that dale, which is called the "..),~urlty d:te."
                                                                           11
           My monthly payment will be $ ~QJ •Y j -jJZ . 1will make my monlhly payment at ...._..'--l.,,.,......._.w.i........,......_..Al.l.,,..,,_....._.:i......._-1
           noted on my billing statement                                              or a different place if required by the Govemmanl.


           PRINCIPAL ADVANCES. lf the entire principal amount of the loan Is not advanced al the lime of loan closing, the
           unadvanced balance of the loan wlll be advanced at my request provided the Government agrees to the advance. The
           Government must make the advance provided the advance ls requested for an authorized purpose. Interest shall
           accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
           below. I authorize the Government lo enter the amount and date of the advance as shown in the Record of Advances
           below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

           HOUSING ACT OF 1949. This promissory note Is made pursuant to title V of the Housing Act of 1949. It ls for the type
           or loan Indicated in the ''Type of Loan" block at the top of this note. This note shall be subject to the present regulations
           of the Government and to Its future regulations not Inconsistent wllh the express provisions of this note.

         According to the Paperwork Reduction Act of 1995, no person, arc n:quircd to respond to a collection of infonnatlon unless it displays a volld OMJ3 control
         nwnbcr. The valid 0MB control number tor this infonnation collection Is OS7S-Ol 72. The lilne required to complete thl, inf(l11!1111ion collection ls estimated to
         average 15 minute, per response, Including the liln,: for reviewing instructions, scarchlns existin11 daUI sou.tees, glllhcring and mnlntalnlng the data n~dcd, Md
         completing and reviewing the collection of infonnation.
                                                                                                 1

                                                                                                                                                                         ! 8 APR 2008
                                                                                                                                                                      Exhibit A
                           Case 5:18-cv-04134 Document 1-1 Filed 10/11/18 Page 2 of 3


I   I

                                                                                                          Account#

        LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of---1L.days
        after the date It ls due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
        payment of principal and interest. I wlll pay this charge promptly, but only once for each lale payment.

        BORROWER'S RIGHT TO PREPAY. I have the rlght to make payments of principal at any time before they are due.
        A payment of principal only Is known as a "prepayment" When I make a prepayment, I will tell the Government In
        writing that I am making a prepayment.

        I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
        all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
        will be no changes In the due date or In the.amount of my monthly payment unless the Government agrees In writing lo
        those changes. Prepayments will be applied to my loan In accordance with the Government's regulations and
        accounting procedures In effect on the dale of receipt of the payment.
        ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
        consent. If the Government assigns the note I will make my payments to the assignee of the note and In such case
        the term "Government" will mean the assignee.

        CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
        from other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

        USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
        used for purposes authorized by the Government.

        LEASE OR SALE OF PROPERTY. If the properly constructed, Improved, purchased, or refinanced with this loan ls (1)
        leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
        Is sold or title Is otherwise conveyed, voluntarily or Involuntarily, the Government may at Its option declare the entire
        remaining unpaid balance of the loan immediately due and payable. If this happens, I wlll have to Immediately pay off
        the entire loan.

        REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
        Information the Government requests about my flnanclal situation. If the Government determines that I can gel a Joan
        from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
        for similar purposes as this Joan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
        pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
        Housing Act of 1949 lo compensate for my lack of repayment ability.
        SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted In the form of
        payment assistance under the Government's regulallons.

        CREDIT SALE TO NON PROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
        Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan Is classified as a
        nonprogram loan pursuant to section 502 of the Housing Act of 1949.

        DEFAULT. Ir I do not pay the full amount of each monthly payment on the date it is due, I will be In default. If I am in
        default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
        the Government may require me to immediately pay the full amount of the unpaid principal, all the Interest that I owe, and
        any late charges. Interest wlll continue lo accrue on past due principal and Interest. Even If, at a time when I am ln
        default, the Government does not require me to pay Immediately as descrlbed In the preceding sentence, the Government
        will still have the right to do so If I am In default at a later dale. If the Government has required me to immediately pay In
        full as descrlbed above, the Government will have the right to be paid back by me for all of Its costs and expenses In
        enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
        reasonable atlorney's fees.




                                                                       2
                       Case 5:18-cv-04134 Document 1-1 Filed 10/11/18 Page 3 of 3


     ..
    '•
                                                                                                      Account ff

NOTICES. Unless applrcable law requires a different method, any notice that must be given to me under this note will be
given by delivering It or by malling it by first class mall to me al the property address listed above or at a different address if
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mallingllbyfirstclassmalltotheGlovemmentat USDA Rural Housing Service, c/o Customer Service Branch
  Post OfficE1 Box 66BB9. st, Louis. MO 63166                             , or al a different address If I am given a notice of that
different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person Is fully and
personally obligated to keep all of the promises made in this note, Including the promise to pay the full amount owed.
Any person who Is a guarantor, surety, or endorser of this note Is also obligated to do these things. The Government
may enforce Its rights under this note against each person individually or against all of us together. This means that any
one of us may be required to pay all of the amounts owed under this note. The term "Borrower'' shall refer to each
person signing this nole.

WAIVERS. I and any other person who has obligaUons under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due, "Notice of
dishonor'' means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Fallure to fully disclose accurate and truthful financial lnfonnatlon In connection with my loan
appllcatlon may result In the tennlnatlon of program assistance currently being received, and the denial of
future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R, part 3017.


~ (Xwm,)                &c, 4 ,:Jg '"'
                     Borrower Joann Board
                                                                 - - - - - - - - - - - - - - Seal
                                                                           Borrower


- - - - - - - - - - - - - - Seal                                 - - - - - - - - - - - - - - Seal
                     Borrower                                                      Borrower




                                              RECORD OF ADVANCES




                                                                                     TOTAL      ~"1,1100.0e     q~ .l-Q(.).OC)




                                                                  3
                      Case 5:18-cv-04134 Document 1-2 Filed 10/11/18 Page 1 of 6

                                                                                                                                   (
                                                           Mortgage Book~ Pag~

                                                                                     STATE OF KANSAS GEARY COUNTY} SS
                                                                                                                                      25
EXEMPT FROM MTG. REG TAX                                                                  This Instrument was filed for record an the     day of
                                                                                    Apr I I 2008 A,D, at~ o'clock ---A.. M. and duly Recorded in
                                                                                         Book                               188                      Page            913-918
                                                                                         T~oh1 Pea        $12 • 0     °          Filing Fee$           16 • oo          Total fee$ 28 •oo
                                                                                                                       c¥fo.:ar8~$k44
                                                                                                                       '9-r. ~
                                                                                                                          Register of Deeds
                                                                                                                            :1.,, ,     /   -~
                                                                                                                   .-J~ s.--r,-bttt,'~"r.7
  Form RD 3SS0·14 KS                                                                                                                             Form Approved
  (9,00)                                                                                                                                         0MB No. OS7S.O 172
                                                              United States Department of Agriculture
                                                                      Rural Housing Service
                                                              MORTGAGE FOR KANSAS
  THIS MORTGAGE ("Security Instrument") is made on                                                                                 April 24 , 2008              •    [D11eJ
  The mortgagor Is     Joann B6ard, a single person
                                  .                                                                                ("Borrower"),
  This Security Instrument Is given to the United ·States of America acting through the Rural Housing Service or successor agency,
  United Stales Department of Agriculture ("Lender"); whose address is Rural Housing Service, c/o Centralized Servicing Center,
  United States Department of Agriculture, P.O. Box 66889, SL Louis, Missouri 63166.
   Borrower is Indebted lo Lender under the following promissory notes Md/or assumption agreements (herein collectively called
   "Note") which have been executed or a.ssurned by Borrower and which provlde for monthly payments, with the full debt, If not
 . paid earlier, due and payable on the maturity date:
  Date of Instrument                                       Principal Amount                                         Maturity Date
  April 24, 2008                                           $97,600.00                                               August 24, 2040

  This Security Inslrument secures lo Lender: (a) the repayment of the debt evidenced by the Note, with Interest, and all renewals,
  extensions and modifications of the Note; (b) the payment of all other sums, with interClit, advanced under paragraph 7 to protect
  the property covered by this Security Instrument; (c) the pcrform1111ce of Borrower's covenants and 11grcements under this
  Security Instrument and the Note, and (d) the recapture of any payment nsslstance and subsidy which may be granted to the
  Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower does hereby mortgage, grant,
  1111d convey to Lender the following described property located in the County of Geary
                                                              , State of Kansas
  The West Slxty•five feet (W 65') of Lot Seven (7), Block Twenty-two (22), Rnilrond Addition to Junction City, Geary County,
  Kansas




   Accordi11g to /he Paptf'Wf1rli Rtduc//n11 "" of /99!, 110 per.mm arr r.({11/rrd /<1 f'fJf'Ulul to a col/1ct/u11 11] /11for111at/011 unft.u Ir dlrplays u WJl/tl 0MB "1!//ro/ numbtr
    11re valid OMS CJJnJtof 11u111herfi1r 1h/.t lnfomtat/mt collect/on ,~ ors,n1 ·2, 111< 1/111, rrqulntJ 111 Cllmplet, th/: lrtfnm1at/011 c11//ect/o,1 /1 Ul/mated to avtrogt I J
   #1/11u1u p4r r,.tpo,ut, /11c/11dtug lh< time for nt1•/twln11 /1i11n1ctlnm, .1tarcl,/11g t:tl!llng tlatn ,tm1rct.t, got/ttr/1,g lllul 1110/nta/1,lng the data nttdtd, ,1111/ compl<1/n111111d
   rt1l1wl11g !ht col/,ctian afl11/nm1ot/1J11.

                                                                                                                                                                              Page I of6




                                                                                                                                                                                              Exhibit B
             Case 5:18-cv-04134 Document 1-2 Filed 10/11/18 Page 2 of 6


                                                                 188
                                             Mortgage Book_ Page.--~




which hns the nddrcss of 214 E 16th Street                                          Junction City
                                              {Stmtl                                      [CltyJ

Kansas 6644 I               [ZIP)             ("Property Address");
     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property, All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to In this Security Instrument as the
"Property/1
    BORROWER COVENANTS that Borrower is lawfully scised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
    THIS SECURITY INSTRUMENT combines unlfonn covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a unifonn security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
      l. Payment or Principal and Interest; ,Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums: and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items,"
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estnte Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may1 at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
      The Funds shall be held by a federal agency (Including Lender} or in an institution whose deposits are insured
 by a federal agency, Instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
 Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law pennits Lender to make such a
 charge. However, Lender may require Borrower to pay a one-time charge for an independent renl estate tax
 reporting service used by Lender In connection with this loan, unless applicable law provides otherwise, Unless an
 agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
 interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that Interest shall be paid
 on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
 and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
 additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
 Borrower for the excess funds in accordance with the requirements of applicable Jaw. If the amount of the Funds
 held by Lender at any time ls not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
 writing, nnd, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
 shall make up the deficiency In no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
 Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after accelerat1on under paragraph
 22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
 acquisition or sale as a credit against the sums secured by this Security Instrument.
      3. Application or Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
 received by Lender under paragraphs 1 and 2 shall be applied in the following order of priority: (l) to advances for
 the preservation or protection of the Property or enforcement of this lien; (2) to accrued mterest due under the Note;

  -::r~                                                                                                    Page 2 of 6
             Case 5:18-cv-04134 Document 1-2 Filed 10/11/18 Page 3 of 6

                                                                                    (
                                        Mortgage Book~ Page._?..1_5

 (3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
 charges and other fees and charges.
        4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
 Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
 Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
 shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
 of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
 furnish to Lender receipts evidencing the payments.
        Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
 agreed In writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
 in Ii manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
 In, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
 from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this S(lcurity Instrument. If
 Lender determines that any part of the Property ls subject to a lien which may attain priority over this Security
 Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
 more of the actions set forth above within ten (10) days of the giving of notice.
        Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
 or Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses In connection with any full or
 partial release or subordination of this instrument or any other transaction affecting the property.
        5. Hazard or Property Insurance, Borrower shall keep the improvements now existing or hereafter erected
  on the Property insured against loss by fire, hazards included within the term "extended coverage 11 and any other
  hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
  the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
  Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
  coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
  pursuant to paragraph 7.
         All insurance policies and renewals shall be in a form acceptable to Lender and shall Include a standard
  mortgagee clause. Lender shall have the right to hold the policies nnd renewals. If Lender requires, Borrower shall
  promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
  prompt notice to the insurance carrier and Lender. Lender may make proof of loss If not made promptly by
  Borrower.
         Unless Lender and Borrower otherwise agree in writing, Insurance proceeds shall be applied to restoration or
  repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
   lessened. Ir the restoration or repair is not economically feasible or Lender's security would be lessened, the
   insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
  any excess paid to Borrower, If Borrower abandons the Property, or does not answer within thirty (30) days a
  notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
  proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
   Instrument, whetl1er or not then due. The thirty (30) day period will begin when the notice is given.
         Unless Lender and Borrower otherwise agree In writing, any application of proceeds to principal shall not
   extend or postpone the due date of the monthly payments referred to in paragraphs l and 2 or change the amount of
   the payments. If after acceleration the Property Is acquired by Lender, Borrower's right to any insurance policies
   and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
  sums secured by this Security Instrument immediately prior to the acquisition.                      ·
         6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
   Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
   commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
· by Lender. Borrower shall comply with nil laws, ordinances, and regulations affecting the Property. Borrower shall
   be in default If any forfeiture action or proceeding, whether civil or criminal, Is begun that in Lender's good faith
  judgment could result In forfeiture of the Property or otherwise materially impair the lien created by this Security
   Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
   be dismissed with a ruling that, iµ Lender's good faith determination, precludes forfeiture of the Borrower's interest
   In the Property or other material Impairment of the lien created by this Security Instrument or Lender's security
   interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
   inaccurate information or statements to Lender (or failed to provide Lender with any material Information) in
   connection with the loan evidenced by the Note. If this Security Instrument Is on a leasehold, Borrower shall
   comply with all the provisions of the lease. If Borrower acquires (ee title to the Property, the leasehold and the fee
   title shall not merge unless Lender agrees to U1e merger In writing.
         7. Protection of Lender's Rights In the Property. If Borrower fails to perform the covenants and agreements
   contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights In
   the Property (such as a proceeding in bankruptcy, probate, for condemnnt1on or forfeiture or to enforce laws or
   regulations), then Lender may do and pay for whatever Is necessary to protect the value of the Property and Lender's
   rights in the Property. Lender's actions may Include paying any sums .secured by a lien which has priority over this
   Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

          ~                                                                                                  Page3of6
             Case 5:18-cv-04134 Document 1-2 Filed 10/11/18 Page 4 of 6


                                                                 188               9(
                                           Mortgage Book- Pag~·

repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
       Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
       8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and tenns for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
       9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an Inspection specifying reasonable cause for the inspection.
       10. Condemnation. The proceeds of any award or clalm for damages, direct or consequential, in con!lcction
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnatlon, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the $Urns secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event.ofa partial taking of the Property in which the fair market value of the Property lmmedia.tely before the
 taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
 taking, unless Borrower and Lender otherwise a~ree In writing, the sums secured by this Security Instrument shall
 be reduced by the amount of the proceeds multiplied by the following fraction: (a} the total amount of the sums
 secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
 taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property In which the fair
 market value of the Property Immediately before the taking is less than the amount of the sums secured hereby
 immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
 otherwise provides, the prooeeds shall be applied to the sums secured by this Security Instrument whether or not the
 sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
 to make an award or settle a claim for damages, Borrower falls to respond to Lender within thirty (30) days after the
 date the notice is given, Lender is authorized to collect and apply the proceeds, at Its option, either to restoration or
 repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
 and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
 due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
        11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
  modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
  any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
  successors in interest. Lender shall not be required to commence proceedings against any successor In interest or
  refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
  by reason of any demand made by the original Borrower or Borrower's su~cessors in interest. Any forbearance by
  Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
        12. Successors and Assigns Bound;,Jolnt !ind Several Ltablllty; Co-signers. The covenants and agreements
  of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
  provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
  co-signs this Security Instrument but does not execute the Note: (a} is co-signing this Security Instrument only to
  mortgage, grant and convey that Borrower's interest In the Property under the terms of this Security Instrument; (b)
  is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
  other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
  Security Instrument or the Note without that Borrower's consent.
        13, Notices. Any notice to Borrower provided for In this Security lnstrument shall be given by delivering it or
  by mailing it by first clnss mail unless applicable law requires use of another method; The notice shall be directed
  to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
  be given by first class mail to Lender's address stated herein or anr other address Lender designates by notice to
  Borrower. Any notice provided for in this Security Instrument shal be deemed to have been given to Borrower or
  Lender when given as provided in this paragraph,
        14. Governing Law; Severabllity. This Security Instrument shall be governed by federal law. In the event
  that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
  not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
  provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
  instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
  the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
  are Irrevocable by death or otherwlsei and the rights and remedies provided in this Instrument are cumulative to
  remedies provided by law.
        15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
  Security Instrument.
        16. Transfer of the Property or a Beneficial Interest In Borrower. lf all or any part of the Property or any
   interest In it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred
                                                                                                                Page 4 of6
             Case 5:18-cv-04134 Document 1-2 Filed 10/11/18 Page 5 of 6


                               (        .                                          (
                               \
                                            Mortgage Book~ Pag~ ·

(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment In full of all sums secured by this
Security Instrument.
      17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of It and has obtained
Lender's consent to do so (n) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable. or deny the Property to nnyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.
       18. Sale or Note; Change of Loan Servicer. The Note or n partial Interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result In a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this S~curity
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. ff there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The noti9e wlll state the name and address of the new Loan Servicer and the address to
which payn;tents should be made.
       19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-)udicinl foreclosure lnw applicable
 to foreclosure of this security Instrument is enacted, Lender shall have the option to foreclose this Instrument in
accordance with such federal procedure.
       20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
 to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
 anything.affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
       Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or oilier action
 by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
 environmental law or regulation of which Borrower has actual knowledge, If Borrower learns, or is notified by any
 governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
 the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
 environmental law and regulations.
       As used in this paragraph "hazardous substances 11 are those substances defined as toxic or hazardous substances
 by environmental law and the following sul:!stances: gnsoline, kerosene, other flammable or toxic petroleum
 products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and
 radioactive materials. As used In this paragraph, "environmental law" means federal laws and regulations and laws
 and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
  protection.
       21. Cross Collnteralization. Default hereunder shall constitute default under any other reJll estate security
  instrument held by Lender and executed or assumed by Borrower, and default under any other such security
  instrument shall constitute default hereunder.
     NON~UNlfORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this Instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged In bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this Instrument as provided herein or by Jaw, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23, The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses Incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) Inferior liens of record required by law or n competent court to be so paid, (e) at Lender's option, any other
Indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, In the order prescribed
above.
     24. Borrower agrees thnt Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemption of the property,' (o) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be broughtr (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, Including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower
      J-f)                                                                                                   Pages of6
              Case 5:18-cv-04134 Document 1-2 Filed 10/11/18 Page 6 of 6

                                (                          (
    I    •                              Mortgage Book~ Pag~ ·

expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
inchoate or consummate, of descent, dower and curtesy.
     25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be lncorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check applicable box]
        Cl Cortdominium Rider       Cl Planned Unit Development Rider           Cl Other(s) [specify]

    BY SIGNING BELOW, Borrower aceepts and agrees to the tenns and covenants contained In pages I through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security lnslru ent


                                                             --Fl-'-{......:.(MWU:____--=6::;;....:::::.=:::::-=i[...C..[SEAL]
                                                                                              Borrower
                                                             _ _ _ _ _ _ _ _ _ _ _ _ [SEAL]
                                                                                              Borrower



STA TE OF I<A_N_S_A_s_ ___...:.=-_ _ _ _
COUNTY OF                Geary
                                             }s:                        ACKNOWLEDGMENT



        On this ___2_4t___h_ _ day of _ _ _A..:.p_ri_l______2_00_8_ _, before me,_ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,.ersonally appeared____J_oenn
                                                            __  B_oar_d_ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ __..;and _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

who acknowledged that _......:;s.::.;he;...__ _ executed the foregoing instrument as --!h~er~-- voluntary act
and deed.
                     A     CAROLYN J, MANN
                                    ,s-ro
                 .....,. ~ubllc·~of Kansas
                 My~-
(SEAL]

My appointment expires~-----




                                                                                                                   Page6of6
                  Case 5:18-cv-04134 Document 1-3 Filed 10/11/18 Page 1 of 2



                                                                                                                                                     JAN          9 2009
Forni RD 3550-12                                    United Stutes Department of Agriculture                                           Fonn Approved
(Rev. 9-06)                                                  Rural Housing Service                                                  0MB No. 0575-0172

                                                                                                                                Account ii
                                                SUBSIDY RE11A'YMENT AGREEMENT
                                                         .
Only one ngn::ement should be executed by the subject borrower for the subject property, The ngn::c:mcnl is complclcd nt the
closing of the fin;t Agency \onn to Che borrower regnrdlcss of whether or not they qualify for payment assistance nt thal U01c.

I. As required under section 521 of the Housing Act of 194!} (42 U.S.C. 1490n), subsidy recelved in nccordnnce with n loal\
under i:cction 502 oftl1e Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupancy of the
security property. Defcm:d mortgage payments ll.l'e included llS subsidy under this agreement.

2. When I fail ta occupy or transfer title to my home, recapture is due, If! relinonce or otherwise pay in full witl1out transfer
of title ond continue to occupy the property, Ute amount of recapture will be calculated but; payment or recapture can be
deferred, interest free, until the property is subsequently wld orvncnlcd. lf deferred, the Government mortgage cnn be
subordinated but will not be released nor the promissory note sntisfied un tit tho Govermnent is pnid in fuL In situations
where deferment of recapture is an option, recapture wtll be discoW1led 25% ifpnid in full al time of settlement.
3. Calculating Origi1111l Equity,
For Self-Help loans, the market value is the appraised v11lue llS determined al the time orlonn approvaVobligntion, which is
subject to completion per plans and specif1calions. If the house is 11ot ultimately furnished under the Self-Help program, an
111llended agreement using the market value definition for all other trnnsactions as outlined below must be completed

For all other transactions, the markctvalui:: is the lower of the:
         Snles price, construction/rehabilitation cost, or total of these costs, whichever is npplicnblc
          OR
         Appraised value IIS dc:tennincd nt tl1c: ttllle oflonn npprovaVobligation.

If the applicant owns the building site free and clenr or if an existing non-Agency debt on the site without a dwelling will not
be refinanced w!Ut Agency funds, the market value will be the lower of the appraised value or the construction cost plus the
value oft11e site.

Market value of property located at:
 214 E 16th Street
 Junction City, l<S                       66441


Less Prior Liens                                                              $
                                                                              $   ------ Held by
                                                                                         H~ldby ---------------
                                                                                                 _ _ _ _ _ _ _ _ _ _ _ __

Less Subordinate Affon!able Housing Products                                  s______                  Hold b y - ~ - - - - - - - - - - - -
                                                                              $                        Hold by _____________

Less Rural Development Single Family HilUsing Loans                           S 93,188.00
Equals Original Equity (lf negative number \!SC "0")                          S 36,811.00

Percent of Original Equity                                   S 2 B•3 2                                %
(Determined by dividing originnl equity by the market value)

4. If all loans are not subject to recapture, or if a11 loans subject to recapture nre not being paid, the amount to be recaptured is
computed according lo the following formula. Divide the balance of loans subject to 10capture that arc being paid by tl)c balance
of all open Joans. Multiply the result by 100 to delcrmine the percent of the outstanding balance of open loans being paid.




  Acairdi11g_ to the Papern•orkRedul!don Act of1995 110 persons art req,11/rcd lo rt!SJ![md to a collecJ/011 of/11(on11a1/011 tmless /1 displays o
  valid OM/J control numbtr. TIie valid 0MB con1rol n111nber for tills tnJomration co!lectlm, Is 0575-0171. Tfte time rl!!Ju/red to camp/ate tl,is
  /1ifo1111atlon collea.t/011 Is e.rtimaied to avtragt S 111/1111/e.r per response, lnc/11di11g the time/or rei1mv/ng lris1Tt1ctlmis, scarc1,J11g ex/sling da1a
  sourct!J, gathering and mafn1a/nlng tile daJa needed, and comp feting and rov/mvl11g the collectio11 of mfonnat/011.




                                                   (                                                                        (                                      Exhibit C
             Case 5:18-cv-04134 Document 1-3 Filed 10/11/18 Page 2 of 2




s.            months                                      Average intorcst rate paid
              loan                                  l.l       2.1       3.1      4.1        5.1      6,1
              outstanding                  1%       2%        3%        4%       5%         60··;p   7%    >7%
                0. 59                      .so      .so       .50       .so      .44        .32      .22   .11
               60 • 119                    .50      .so       .so       ,49      .42        .31      .21   JI
              120 - 179                    .50      .so       .50       .48      .40        .30      .20   .LO
              180 • 239                    .50      .50       .49       .42      .36        .26      .18   .09
              240 • 299                    .so      .so       .46       .38       .33        ,24     .17   .09
              300 • 359                    .so      .45       .40       .34       .29        .21     .14   .09
              360 & up                     .47      .40       ,36       .31       .26        .19     .13   .09

6. Culculnting Recaphire
         Current Market value
     LESS
            Original amount of prior liens nud subordinnte 11ffordable bousing products,
            RHS bnlnnce,
            Reasonable closing costs,
            Principal reduction at note rate,
            Original equity (see paragraph 3), and
            Capitnl improvements (see 7 CFR part 3550).
     EQUALS
        Appreciation volu.c. (If U1is is a positive value, continue.)
     TIMES
        Perccntnge in paragraph 4 (if applicable),
        Percent.age in paragraph 5, ll!ld
        Return on borrower's original equity (100% - percentage in parngraph 3).
     EQUALS
        Value appreciation subject to recapture. Recapture due equals the lesser or this figure or
         tlle amount of subsidy n:ceived.

Borrower agrees to pay recapture in accordnncc with this agrccmcmL

                                                                                           Dnto
                                                                                            ~ovi-8-og
                                                                                           Date




                                       (
